DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both the optical detection means on the left in Fig. 1 and device itself on the right in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 35 is objected to because of the following informalities:  final line, “of approach element” should be changed to –of the support element—.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
Claim 35 recites the limitation "the elements" in the penultimate line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, 21-23, 27, 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson et al. US 2016/0073584.

Independent Claim 1: Davidson discloses a device for picking fruit* provided with: 
an optical detection means (103), configured to detect and spatially locate a piece of fruit to be picked and hanging from a plant; 
a robot arm (102), fitted with a gripper mechanism (101) provided with at least two fingers (302); and 
a processing unit (“open-loop control”), operatively connected to the optical detection means, the robot arm and the gripper mechanism; 
in which the processing unit is configured such that it actuates the robot arm to make the gripper mechanism move at least partly about the piece of fruit to be picked in an upward movement from below after a piece of fruit to be picked has been located by the optical detection means, the upward movement from below being defined with an angle which diverts less than 10 degrees from a substantially vertical first axis (Davidson’s arm 102 articulates at all of the joints and in all of the degrees of freedom shown in Fig. 8 and so, depending on the location of a fruit relative to the gripper, the arm will move upwardly from below defined within an angle which diverts less than 10 degrees from a substantially vertical axis); and 
in which the processing unit is configured such that it actuates the gripper mechanism, when it has been positioned around the piece of fruit to be picked, in order to: 
grasp the piece of fruit (904) to be picked between the at least two fingers; and 
rotate the piece of fruit (906) to be picked in such a way about a substantially horizontal axis (the “pendulum motion” 601 of para. [0051], lns. 27-30) or about a second axis situated in a plane which is at right angles to the direction of the stalk of the piece of fruit that it comes away from the plant, as per claim 19.  

*Please note: An apparatus claim is only limited by positively recited elements of the claimed invention itself. Therefore, the inclusion of the material or article worked upon by the claimed structure, in this case the fruit, does not impart patentability to the claims. 
Dependent Claims 21-23, 27, 36: Davidson further discloses in which the gripper mechanism (101) is configured such that the piece of fruit to be picked is rotated about a predetermined desired break point of the stalk of the piece of fruit* (as seen in Fig. 6A), as per claim 21;
in which the gripper mechanism (101) is configured such that breaking off the piece of fruit to be picked at said break point is controlled (906), as per claim 22;
in which, during rotation of the piece of fruit* to be picked about said second axis, the spatial position of said break point does not change (claim 23 is rejected in line with claim 19 as Davidson discloses rotation about a substantially horizontal axis), as per claim 23;
in which the processing unit (“open-loop control”) is configured such that it actuates the robot arm (102) and the gripper (101) mechanism to: 
rotate the piece of fruit after picking about a substantially horizontal axis (at either or both of joints at 202 in Fig. 2) or said second axis; and 
deposit the piece of fruit in a resulting orientation in a receptacle (104), as per claim 27;
for picking one or more of the following fruit*: 
strawberries; tomatoes (para. [0043], ln. 18); the species Capsicum annuum; the species Cucumis sativus; the genus Rubus; the genus Vaccinium; the genus Ribes, as per claim 36.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 20, 29, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al.

Dependent Claims 20, 37: The device is disclosed as applied above. However, Davidson fails to disclose in which the processing unit is configured to rotate the piece of fruit to be picked about said second axis at an angle of at least 70, and at most 110 degrees, as per claim 20;
in which the processing unit is configured to rotate the piece of fruit to be picked about said second axis at an angle between 80 and 100 degrees, as per claim 37.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rotate the piece of fruit between an angle of 70 and 110 degrees or 80 and 100 degrees, as per claims 20 and 37, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

Dependent Claim 29: The examiner takes official notice that a vehicle, which is an advancing mechanism, configured to drive the device (101, 102) substantially horizontally along a straight line is inherent in order to locate Davidson’s device near plants to be picked in a field or orchard, as per claim 29.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. in view of Yamamoto et al. JP 2012/148380 A.

Dependent Claim 28: The device is disclosed as applied above. However, Davidson fails to disclose in which the at least two fingers, on the side facing the fruit to be picked, are provided with an elongate, elastically deformable surface, which surface is configured to assume, upon contact with the piece of fruit to be picked, a concave shape which, viewed in a vertical plane, at least partly follows the contour of the piece of fruit to be picked, as per claim 28.
Yamamoto discloses a similar device in which the at least two fingers (1), on the side facing the fruit to be picked, are provided with an elongate, elastically deformable surface (2), which surface is configured to assume, upon contact with the piece of fruit to be picked, a concave shape which (Fig. 3), viewed in a vertical plane, at least partly follows the contour of the piece of fruit* (M) to be picked, as per claim 28.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the deformable surface of Yamamoto on the fingers of Davidson in order to securely grip the fruit without damage.
	
Response to Arguments
Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive.
Applicant argues that Davidson teaches a way to pick fruit that is not that of the claimed invention. However, Davidson’s paragraphs [0050-0051] do not explicitly teach a specific approach but instead analyze different types of approaches and suggest better approaches than others. As seen in Davidson’s Fig. 8, the arm is movable about many different joints in many different degrees of freedom and will move in the claimed way as needed dependent upon the relative location of a fruit to the device. 
	Furthermore, claim 19 is an apparatus claim and therefore only patentable weight is given to the structure of the device itself. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Therefore, since Davidson’s device is capable of being used as claimed given its articulation capabilities, Davidson reads on the claims. 
	
Allowable Subject Matter
Claims 24-26 and 30-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        November 5, 2022